This cause, brought here by appeal from the Circuit Court of Marion county in chancery returnable to our *564next June term, came on for hearing upon an application for injunction to restrain the execution of a judgment at law recovered on May 30th, 1905, by the appellee Sue D. Feaster against the appellants in the Circuit Court of Marion county for the sum of $3,096.92, inclusive of costs, which judgment is involved in the record brought here upon such appeal, after due consideration it is hereby considered and ordered that the said appellee Sue D. Feaster .and all persons claiming under her or acting for her or them be and they are hereby restrained and enjoined from ■enforcing or collecting the said judgment against the appellants until the said appeal in said cause shall be disposed of here upon its merits, upon the appellants entering into and filing a bond payable to the appellee Sue I). Feaster in the sum of $3,500, with lawful surety or sureties to be approved by the Circuit Clerk conditioned to pay the said judgment and all interest thereon to accrue and the costs of this appeal in the event the said appeal shall be dismissed or the decree appealed from shall be .affirmed.
This case was decided by Court En Banc.